DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Applicant’s preliminary amendment filed August 19, 2020, has been entered.  After entry of the preliminary amendment, claims 16-30 are pending in the application; of these, claim 16 is independent.  All of the currently pending claims have been examined in the present Office action.

	
Drawings
3.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 30 (see Fig. 3A) and “M” and “N” (see Fig. 3B).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

23” has been used to designate both a marking bump (see Fig. 2B) and a fall protection device (see, e.g., Figs. 3-4).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

5.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the pivot axis offset rearward relative to the side floor plate (as recited in claim 19); the side floor plate that is slanted relative to the vertical pivot axis (as recited in claim 24); the trip protection device configured to cause a displacement of the side floor plate along its rotation axis (as recited in claim 25); the side floor plate having several plate segments arranged in a fan-like manner (as recited in claim 25); the spiral guide (as recited in claim 26); the step-up aid arranged in front of or behind the side floor plate (as recited in claim 30); the at least one operating device and/or driver’s seat that are adjustable between at least two positions and the associated coupling device (as recited in claim 30); and the at least one operating device and/or driver’s seat that are adjustable from a normal position above the main floor plate to a lateral operating position in which they project at least partially into the region above the side floor plate (as recited in claim 30) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 19, 22-23, 25-26, and 28-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In line 3 of claim 19, the recitation “offset rearward relative to the side floor plate” is indefinite; it is not clear what is meant by this language (and, in particular, the term “offset”).  Although this “offset rearward” language is set forth in applicant’s written specification (see page 5, line 17), there is no explanation of what is meant; accordingly, a person skilled in the relevant art would be unable to ascertain the metes and bounds of the claim.  
In line 3 of claim 22, “the rotation axis” associated with the side floor plate lacks proper antecedent basis in the claims.
In line 6 of claim 25, the recitation “displacement of the side floor plate along its rotation axis” is indefinite.  It is not clear whether “its rotation axis” is intended to refer the previously-recited “pivot axis” of the side floor plate (see claim 16, lines 9-10) or to some other rotation axis of the side floor plate.  Note that the same “rotation axis” terminology is also used in the last line of the claim.
In line 3 of claim 26, the recitation “the rotation axis” is indefinite.  It is not clear whether this is intended to refer the previously-recited “pivot axis” of the side floor plate (see claim 16, lines 9-10) or to some other rotation axis.
In lines 5-6 of claim 28, it is not clear what is meant by the language “at least within a defined adjustment range and over the entire adjustment range ...”, since any “defined adjustment range” would seemingly, by definition, be included within the “entire adjustment range”.  
In lines 5-6 of claim 28, “the entire adjustment range” lacks proper antecedent basis in the claims.
In line 6 of claim 28, “the maximally deployed position” lacks proper antecedent basis in the claims.


8.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


9.	Claim 29 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 29 recites that the locking device is configured such that it allows stepless or incremental locking within “a defined adjustment range ...”.  Claim 28, however (from which claim 29 depends) already recites that the locking device is configured such that it allows stepless or incremental locking within the same “defined adjustment range ...” (as well as over the “entire adjustment range”).  Accordingly, the language of claim 29 does not appear to further limit the subject matter of claim 28, from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
 
Claim Rejections - 35 USC § 102
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



12.	Claims 16-17, 19, 24, 25, 27, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thelen et al., U.S. Patent Application Publication No. 2016/0001818 (“Thelen”).
Thelen discloses a self-propelled ground milling machine 1 (see, e.g., Fig. 1a) having a machine frame 2 borne by traveling devices 4; a ground milling device mounted on the machine frame and having a milling drum box 3 and a milling drum (not shown; see paragraph [0051]) which can be rotated within the milling drum box about a rotation axis running transverse to a main working direction “a” of the ground milling machine (see, e.g., paragraph [0051]); and an operator platform 6 from which the ground milling machine is operated by an operator, and having an operator platform floor (see floor surface 9) on which the operator can stand during operation of the ground milling machine.  With reference to Fig. 2a, Thelen further discloses that the operator platform floor includes a main floor plate (see floor surface 12) and a side floor plate (i.e., transfer plate 31) which is adjustable relative to the main floor plate along a horizontal adjustment axis between a stowed position and a deployed position (the transfer plate 31 “can be can be pulled ... out” to bridge “the free space between the operator platform 6 and the floor 
	With respect to claim 17, the Thelen ground milling machine has at least one vertically extending sidewall (in Fig. 2a, see the sidewall below the transfer plate 31) and the Thelen side floor plate 31 projects horizontally beyond this sidewall transversely to the main working direction when in the deployed position (Fig. 2a).  The Thelen side floor plate 31 does not project horizontally beyond the sidewall transversely to the main working direction when in the stowed position (see paragraph [0033] which discusses how the transfer plate is “pushed into the machine for stowage purposes”).
	With respect to claims 19, 24, and 27 the limitations recited in these claims are construed as only being applicable to the adjustable “about a vertical pivot axis” alternative of independent claim 16, whereas Thelen is applied for its disclosure of the “horizontal adjustment axis” alternative.  
With respect to claim 25, at least the second alternative (“to cause a displacement of the side floor plate along its rotation axis ...”) is construed as only being applicable to the adjustable “about a vertical pivot axis” alternative of independent claim 16.
	With respect to claim 30, Thelen further discloses, for example, a step-up aid (i.e., ladder 13; Fig. 2a) to facilitate access to the operator platform 6 that is arranged in front of the side floor plate 31 as seen in the main working direction “a” of the milling machine.

Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


14.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
15.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

16.	Claims 16-18, 20-23, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kotting et al., U.S. Patent Application Publication No. 2009/0010713 (“Kotting”) in view of Secmair, French Patent Publication No. FR-2834731-A1 (cited by applicant).
The explanation that follows is made with reference to both the original Secmair publication and the English language machine translation thereof that is attached to the present Office action (hereinafter referred to as “the Secmair Translation”).

In the same field of endeavor, Secmair discloses a road working machine for distributing chippings (e.g., gravel) and a liquid binder onto a road surface.  The machine includes an operator platform (gangway 2) extending transversely to the main working direction (AV) of the machine and from which an operator can monitor progress of the work and actuate various control devices (see page 1, lines 13-15 of the Secmair Translation).  In order to improve the view of an operator on the platform in the forward direction (AV), Secmair teaches the provision of a side floor plate (extension 3) that is adjustable relative to a main floor plate (platform 20) of the operator platform 2 about a vertical pivot axis (X-X’) between a deployed working position (as shown in Fig. 2) and a stowed road position (as shown in Fig. 1).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Secmair, to provide the Kotting machine with a pivoting side floor plate adjacent the recess 16 such that the side floor plate is 
With respect to claim 17, the Kotting ground milling machine has at least one vertically extending sidewall (e.g., lateral outer wall 5b; Fig. 1).  Secmair also discloses a vertically extending sidewall (see, e.g., the sidewall shown in Figs. 1-2 forward of the platform 20, where the reference numeral “1” is directed).  Secmair teaches arranging the side floor plate 3 such that it projects horizontally beyond this sidewall transversely to the main working direction (AV) when in the deployed position (see Fig. 2) and does not project horizontally beyond the sidewall transversely to the main working direction when in the stowed position (see Fig. 1; also see page 3, lines 38-39 of the Secmair Translation discussing complying with highway width requirements when the side floor plate 3 is in its stowed position).  Accordingly, it would have been further obvious in view of the teaching in Secmair, to arrange the adjustable side floor plate on the Kotting machine such that it projects beyond the sidewall 5b in the deployed position (in order to enhance the visibility of the operator) and does not project beyond the sidewall in the stowed position (in order to maintain a reduced overall machine width, e.g., for road transport purposes).
With respect to claim 18, Kotting discloses that the recess 16 is on a zero side 12 of the machine (see Fig. 2 and paragraph [0039]).
With respect to claim 20, Secmair teaches providing an adjustable side floor plate (side extension 3) on each side of the machine (see page 2, lines 38-40 of the Secmair Translation).  Accordingly, it would be further obvious, in view of the teaching in Secmair to provide an adjustable side floor plate on both sides of the Kotting machine, in order to improve operator sight lines on both sides of the machine.

With respect to claims 22-23, Secmair further teaches providing a fall protection device  in conjunction with the side floor plate 3 (see guardrail 31 in Figs. 1-2).
With respect to claims 28-29, Secmair further teaches a locking device (i.e., a means for locking; see page 3, lines 26-30 of the Secmair Translation) configured to lock the side floor plate in both the stowed position and the deployed position and that the means for locking may take the form, for example, of one or more latches or bolts.  It is considered that a locking means in the form, for example, of bolts, would inherently be configured such that it would allow stepless or incremental locking of the plate at any angle desired.
With respect to claim 30, Secmair further teaches, for example, a transport lock which locks the plate in the stowed position (i.e., in the “driving position”; see page 3, lines 26-30).

17.	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Kotting and Secmair as applied to claim 16 above, and further in view of Pontano, U.S. Patent Application Publication No. 2008/0131204.
As discussed above, the combination of Kotting and Secmair meets all of the limitations of claim 16.  Neither Kotting nor Secmair, however, specifically discloses a trip protection device as recited in claim 25.
In the same field of endeavor, Pontano discloses a road paving machine having an operator walkway with a main floor plate (see walkway 2a and/or 2b; Fig. 1) extending in a transverse machine direction and side floor plates (walkway components 10, 12) that are slidably extendable from beneath the main floor plate to selectively widen the walkway.  Pontano teaches the use of trip protection devices configured as compensation lips (step 
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Pontano, to provide trip protection devices configured as compensation lips attached to the main floor plate in the machine of Kotting, as modified by the teaching in Secmair, in order to minimize the risk of the operator tripping when stepping from the main floor plate to the side floor plate or vice versa.

Allowable Subject Matter
18.	Claim 26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
19.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Barimani et al. discloses a ground milling machine operator platform having a main floor portion 64a (e.g., Fig. 2) and a pair of additional floor portions 64b hingedly attached thereto.  Takayama (EP-1046748-B1) discloses a road working machine having an operator platform including a movable floor panel (see, e.g., 11 in Fig. 6).  Beulting (DE-19620072-A1) discloses an agricultural machine having a ladder 3 that is laterally movable (see, e.g., Figs. 2-3), along with an attached floor surface 20.  Wachsmann et al. (DE-102012021378-A1) discloses road milling machine having a spiral guide (see 21 in Fig. 3) used in conjunction with a driving device (6HR) that is pivotable relative to the machine frame.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby J. Flynn can be reached on 571 272 9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A.G/Examiner, Art Unit 3672                                                                                                                                                                                                        12 January 2022

/ABBY J FLYNN/Supervisory Patent Examiner, Art Unit 3672